Exhibit 10.6

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

 

by and among

 

 

Radiation Therapy Services, Inc.
Guarantors Listed on Schedule I hereto

 

 

and

 

 

Bernardo Dosoretz

 

 

Dated as of March 1, 2011

 

 

1

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 1, 2011, by and among Radiation Therapy Services, Inc., a Florida
corporation (the “Company”), the guarantors named in Schedule I hereto
(collectively, the “Guarantors”), and Bernardo Dosoretz, an individual and
citizen of the Republic of Argentina (the “Purchaser”), who has agreed to
receive an aggregate principal amount of $16,250,000 of the Company’s 97/8%
Senior Subordinated Notes due 2017 (the “Initial Notes”) fully and
unconditionally guaranteed by the Guarantors (the “Guarantees”), as
consideration pursuant to the Purchase Agreement (as defined below).  The
Initial Notes and the Guarantees attached thereto are herein collectively
referred to as the “Initial Securities.”

 

This Agreement is made pursuant to the Membership Interest Purchase Agreement,
dated March 1, 2011 (the “Purchase Agreement”), by and among Radiation Therapy
Services International, Inc., a Delaware corporation, Medical Developers
Holdings B.V., a Dutch B.V., Radiation Therapy Investments, LLC, a Delaware
limited liability company, Purchaser and Claudia Elena Kaplan Browntein de
Dosoretz, an individual and citizen of the Republic of Argentina who is the
spouse of Purchaser, (i) for the benefit of the Purchaser and (ii) for the
benefit of the holders from time to time of the Initial Securities, including
the Purchaser.  In order to induce the Purchaser to accept the Initial
Securities as consideration pursuant to the Purchase Agreement, the Company has
agreed to provide the registration rights set forth in this Agreement.

 

The parties hereby agree as follows:

 

SECTION 1.           Definitions.  As used in this Agreement, the following
capitalized terms shall have the following meanings:

 

Additional Interest Payment Date:  With respect to the Initial Securities, each
Interest Payment Date.

 

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

 

Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

 

Commission:  The Securities and Exchange Commission.

 

Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were tendered by Holders thereof pursuant to
the Exchange Offer.

 

--------------------------------------------------------------------------------


 

Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Exchange Offer:  The registration by the Company under the Securities Act of the
Exchange Securities pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.

 

Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Exchange Securities:  The 97/8% Senior Subordinated Notes due 2017, of the same
series under the Indenture as the Initial Notes and the Guarantees attached
thereto, to be issued to Holders in exchange for Transfer Restricted Securities
pursuant to this Agreement.

 

FINRA:  Financial Industry Regulatory Authority.

 

Holders:  As defined in Section 2(b) hereof.

 

Indemnified Holder:  As defined in Section 8(a) hereof.

 

Indenture:  The Indenture, dated as of April 20, 2010, by and among the Company,
the Guarantors and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), as amended by the Supplemental Indenture, pursuant to which the
Securities are to be issued, as such Indenture is amended or supplemented from
time to time in accordance with the terms thereof.

 

Initial Notes:  As defined in the preamble hereto.

 

Initial Placement:  The issuance and sale by the Company of the Initial
Securities to the Purchaser pursuant to the Purchase Agreement.

 

Initial Securities:  As defined in the preamble hereto.

 

Interest Payment Date:  As defined in the Indenture and the Securities.

 

Person:  An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

Prospectus:  The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Purchaser: As defined in the preamble hereto.

 

Registration Default:  As defined in Section 5 hereof.

 

2

--------------------------------------------------------------------------------


 

Registration Statement:  Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

Securities Act:  The Securities Act of 1933, as amended.

 

Shelf Filing Deadline:  As defined in Section 4(a) hereof.

 

Shelf Registration Statement:  As defined in Section 4(a) hereof.

 

Supplemental Indenture:  The Third Supplemental Indenture, dated as of March 1,
2011, to that certain Indenture, dated as of April 20, 2010, by and among the
Company, the Guarantors and Wells Fargo Bank, National Association, as trustee.

 

Transfer Restricted Securities:  Each Initial Security, until the earliest to
occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement and (c) the date on which such Initial
Security is distributed to the public by a Broker-Dealer pursuant to the “Plan
of Distribution” contemplated by the Exchange Offer Registration Statement
(including delivery of the Prospectus contained therein).

 

Trust Indenture Act:  The Trust Indenture Act of 1939, as amended.

 

Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

SECTION 2.           Securities Subject to this Agreement.

 

(a)           Transfer Restricted Securities.  The securities entitled to the
benefits of this Agreement are the Transfer Restricted Securities.

 

(b)           Holders of Transfer Restricted Securities.  A Person is deemed to
be a holder of Transfer Restricted Securities (each, a “Holder”) whenever such
Person owns Transfer Restricted Securities.

 

SECTION 3.           Registered Exchange Offer.

 

(a)           Unless the Exchange Offer shall not be permissible under
applicable law or Commission policy (after the procedures set forth in
Section 6(a) hereof have been complied with), each of the Company and the
Guarantors shall (i) use its reasonable best efforts to cause to be filed with
the Commission as soon as practicable after the Closing Date, a Registration
Statement under the Securities Act relating to the Exchange Securities and the
Exchange Offer,

 

3

--------------------------------------------------------------------------------


 

(ii) use its reasonable best efforts to cause such Registration Statement to
become effective at the earliest possible time, (iii) in connection with the
foregoing, file (A) all pre-effective amendments to such Registration Statement
as may be necessary in order to cause such Registration Statement to become
effective, (B) if applicable, a post-effective amendment to such Registration
Statement pursuant to Rule 430A under the Securities Act and (C) cause all
necessary filings in connection with the registration and qualification of the
Exchange Securities to be made under the state securities or blue sky laws of
such jurisdictions as are necessary to permit Consummation of the Exchange
Offer, and (iv) upon the effectiveness of such Registration Statement, commence
the Exchange Offer, in each case no later than the Exchange Date (as defined
below).  The Exchange Offer shall be on the appropriate form permitting
registration of the Exchange Securities to be offered in exchange for the
Transfer Restricted Securities and to permit resales of Initial Securities held
by Broker-Dealers as contemplated by Section 3(c) hereof.

 

(b)           The Company and the Guarantors shall use their reasonable best
efforts to cause the Exchange Offer Registration Statement to be effective
continuously and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to Consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 30 days after the date notice of the Exchange Offer is
mailed to the Holders.  The Company shall cause the Exchange Offer to comply
with all applicable federal and state securities laws.  No securities other than
the Exchange Securities shall be included in the Exchange Offer Registration
Statement.  The Company shall use its reasonable best efforts to cause the
Exchange Offer to be Consummated on the earliest practicable date after the
Exchange Offer Registration Statement has become effective, but in no event
later than 365 days after the Closing Date (or if such 365th day is not a
Business Day, the next succeeding Business Day) (the “Exchange Date”).

 

(c)           The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Initial Securities that are Transfer
Restricted Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement.  Such “Plan
of Distribution” section shall also contain all other information with respect
to such resales by Broker-Dealers that the Commission may require in order to
permit such resales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Initial Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy after the date of this Agreement.

 

Each of the Company and the Guarantors shall use its reasonable best efforts to
keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) hereof to
the extent necessary to ensure that it is available

 

4

--------------------------------------------------------------------------------


 

for resales of Initial Securities acquired by Broker-Dealers for their own
accounts as a result of market-making activities or other trading activities,
and to ensure that it conforms with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period ending on the earlier of (i) 180 days
from the date on which the Exchange Offer Registration Statement is declared
effective and (ii) the date on which a Broker-Dealer is no longer required to
deliver a prospectus in connection with market-making or other trading
activities.

 

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

SECTION 4.           Shelf Registration.

 

(a)           Shelf Registration.  If (i) due to any change in law or applicable
interpretations thereof by the Commission’s staff, the Company determines upon
advice of their outside counsel that they are not permitted to effect the
Exchange Offer as contemplated by Section 2 hereof, (ii) for any reason the
Exchange Offer is not Consummated by the Exchange Date, or (iii) prior to the
Exchange Date:  (A) the Purchaser requests from the Company with respect to
Transfer Restricted Securities not eligible to be exchanged for Exchange
Securities in the Exchange Offer or (B) with respect to any Holder of Transfer
Restricted Securities such Holder notifies the Company that (i) such Holder is
prohibited by applicable law or Commission policy from participating in the
Exchange Offer, (ii) such Holder may not resell the Exchange Securities acquired
by it in the Exchange Offer to the public without delivering a prospectus and
that the Prospectus contained in the Exchange Offer Registration Statement is
not appropriate or available for such resales by such Holder, or (iii) such
Holder is a Broker-Dealer and holds Transfer Restricted Securities acquired
directly from the Company or one of their affiliates, the Company and the
Guarantors shall:

 

(x)            cause to be filed a shelf registration statement pursuant to
Rule 415 under the Securities Act, which may be an amendment to the Exchange
Offer Registration Statement (in either event, the “Shelf Registration
Statement”), on or prior to the 45th day after the date on which the Company
receives such notice from a Holder of Transfer Restricted Securities or a
Purchaser (such date being the “Shelf Filing Deadline”), which Shelf
Registration Statement shall provide for resales of all Transfer Restricted
Securities the Holders of which shall have provided the information required
pursuant to Section 4(b) hereof; and

 

(y)           use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective as promptly as practicable, but
no later than (A) 90 days (or if such 90th day is not a Business Day the next
succeeding Business Day), or (B) 60 days if the Shelf Registration Statement is
not reviewed by the Commission (or if such 60th day is not a Business Day, the
next succeeding Business Day), after such time such obligation to file first
arises; provided that the Company and the Guarantors shall not be required to
cause such Shelf Registration Statement to be declared effective earlier than
the 180th day following the Closing Date (or if such 180th day is not a Business
Day, the next succeeding Business Day).

 

5

--------------------------------------------------------------------------------


 

Each of the Company and the Guarantors shall use its commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections 6(b) and
(c) hereof to the extent necessary to ensure that it is available for resales of
Initial Securities by the Holders of Transfer Restricted Securities entitled to
the benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, from the date on
which the Shelf Registration Statement is declared effective by the Commission
until the expiration of the one-year period referred to in Rule 144 applicable
to securities held by non-affiliates under the Securities Act (or shorter period
that will terminate when all the Initial Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement).

 

(b)           Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 Business Days after receipt of a request
therefore, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein.  No Holder of Transfer Restricted Securities shall
be entitled to Additional Interest pursuant to a Registration Default under
clause (ii) of the definition thereof set forth in Section 5 hereof unless and
until such Holder shall have provided all such information.  Each Holder as to
which any Shelf Registration Statement is being effected agrees to furnish
promptly to the Company all information required to be disclosed in order to
make the information previously furnished to the Company by such Holder not
materially misleading.

 

(c)           Suspension.  Notwithstanding anything to the contrary and subject
to the limitation set forth in the next succeeding paragraph, at any time after
the effectiveness of the Shelf Registration Statement, the Company shall be
entitled to suspend its obligation to file any amendment to the Shelf
Registration Statement, furnish any supplement or amendment to a Prospectus
included in the Shelf Registration Statement, make any other filing with the
Commission, cause the Shelf Registration Statement or other filing with the
Commission to remain effective or take any similar action (collectively,
“Registration Actions”) upon (A) the issuance by the Commission of a stop order
suspending the effectiveness of the Shelf Registration Statement or the
initiation of proceedings with respect to the Shelf Registration Statement under
Section 8(d) or 8(e) of the Securities Act, (B) the occurrence of any event or
the existence of any fact as a result of which the Shelf Registration Statement
would or shall contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, or the related Prospectus would or shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading or
(C) the occurrence or existence of any corporate development that, in the good
faith determination of the Board of Directors of the Company, makes it
appropriate to postpone or suspend the availability of the Shelf Registration
Statement and the related Prospectus. Upon the occurrence of any of the
conditions described in clause (A), (B) or (C) above, the Company shall give
prompt notice (a “Suspension Notice”) thereof to the Holders. Upon the
termination of such condition, the Company shall give prompt notice thereof to
the Holders and

 

6

--------------------------------------------------------------------------------


 

shall promptly proceed with all Registration Actions that were suspended
pursuant to this paragraph.

 

The Company may only suspend Registration Actions pursuant to the preceding
paragraph for one or more periods (each, a “Suspension Period”) not to exceed,
in the aggregate, (x) forty-five (45) days in any three month period or
(y) ninety (90) days in any twelve month period.  Any Suspension Period will not
alter the obligations of the Company to pay Additional Interest under the
circumstances set forth in Section 5 hereof, if applicable.  Each Suspension
Period shall be deemed to begin on the date the relevant Suspension Notice is
given to the Holders and shall be deemed to end on the earlier to occur of
(1) the date on which the Company gives the Holders a notice that the Suspension
Period has terminated and (2) the date on which the number of days during which
a Suspension Period has been in effect exceeds, in the aggregate, (x) forty-five
(45) days in any three month period or (y) ninety (90) days in any twelve month
period.

 

SECTION 5.           Additional Interest.  If (i) the Exchange Offer has not
been Consummated on or prior to the date specified for such consummation in this
Agreement, (ii) any Shelf Registration Statement, if required hereby, has not
been declared effective by the Commission on or prior to the date specified for
such effectiveness in this Agreement or (iii) any Registration Statement
required by this Agreement has been declared effective but ceases to be
effective at any time at which it is required to be effective under this
Agreement (other than during a Suspension Period), as applicable (each such
event referred to in clauses (i) through (iii), a “Registration Default”), the
Company hereby agrees that the interest rate borne by the Transfer Restricted
Securities shall be increased by a per annum rate of 0.25% per annum during the
90-day period immediately following the occurrence of any Registration Default
and shall increase by 0.25% per annum at the end of each subsequent 90-day
period (such increase, “Additional Interest”) until such Registration Default
has been cured, but in no event shall such increase exceed a per annum rate of
1.00% per annum.  Following the cure of such Registration Defaults relating to
the particular Transfer Restricted Securities the interest rate borne by the
relevant Transfer Restricted Securities will be reduced to the original interest
rate borne by such Transfer Restricted Securities; provided, however, that, if
after any such reduction in interest rate, a different Registration Default
occurs, the interest rate borne by the relevant Transfer Restricted Securities
shall again be increased pursuant to the foregoing provisions; provided further,
that, the Company shall in no event be required to pay Additional Interest for
more than one Registration Default at any given time.

 

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

 

SECTION 6.           Registration Procedures.

 

(a)           Exchange Offer Registration Statement.  In connection with the
Exchange Offer, the Company and the Guarantors shall comply with all of the
provisions of Section 6(c) hereof, shall use their commercially reasonable
efforts to effect such exchange to permit the sale of

 

7

--------------------------------------------------------------------------------


 

Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution thereof, and shall comply with all of the following
provisions:

 

(i)      If in the reasonable opinion of counsel to the Company there is a
question as to whether the Exchange Offer is permitted by applicable law, each
of the Company and the Guarantors hereby agrees to seek a no-action letter or
other favorable decision from the Commission allowing the Company and the
Guarantors to Consummate an Exchange Offer for such Initial Securities.  Each of
the Company and the Guarantors hereby agrees to pursue the issuance of such a
decision to the Commission staff level but shall not be required to take
commercially unreasonable action to gain a favorable decision from the
Commission.  Each of the Company and the Guarantors hereby agrees, however, to
(A) participate in telephonic conferences with the Commission, (B) deliver to
the Commission staff an analysis prepared by counsel to the Company setting
forth the legal bases, if any, upon which such counsel has concluded that such
an Exchange Offer should be permitted and (C) diligently pursue a favorable
resolution by the Commission staff of such submission.

 

(ii)     As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business.  In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Company’s preparations
for the Exchange Offer.  Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such Holder in exchange for Initial Securities acquired by such
Holder directly from the Company.

 

(b)           Shelf Registration Statement.  In connection with the Shelf
Registration Statement, each of the Company and the Guarantors shall comply with
all the provisions of Section 6(c) hereof and shall use its commercially
reasonable efforts to effect such registration to permit the sale of the
Transfer Restricted Securities being sold in accordance with the intended method

 

8

--------------------------------------------------------------------------------


 

or methods of distribution thereof, and pursuant thereto each of the Company and
the Guarantors will as expeditiously as practicable prepare and file with the
Commission a Registration Statement relating to the registration on any
appropriate form under the Securities Act, which form shall be available for the
sale of the Transfer Restricted Securities in accordance with the intended
method or methods of distribution thereof.

 

(c)           General Provisions.  In connection with any Registration Statement
and any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Initial
Securities by Broker-Dealers), each of the Company and the Guarantors shall:

 

(i)      use its commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
commercially reasonable efforts to cause such amendment to be declared effective
as soon as practicable thereafter;

 

(ii)     prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

 

(iii)    advise the underwriter(s), if any, and selling Holders promptly and, if
requested by such Persons, to confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer

 

9

--------------------------------------------------------------------------------


 

Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading.  If at any time the Commission shall issue any stop
order suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, each of the
Company and the Guarantors shall use its commercially reasonable efforts to
obtain the withdrawal or lifting of such order at the earliest possible time;

 

(iv)    furnish without charge to the Purchaser, each selling Holder named in
any Registration Statement, and each of the underwriter(s), if any, before
filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which a Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period).  The objection of a Purchaser or underwriter, if any, shall be deemed
to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;

 

(v)     promptly prior to the filing of any document that is to be incorporated
by reference into a Registration Statement or Prospectus in connection with such
exchange or sale, provide copies of such document to the Purchaser, each selling
Holder named in any Registration Statement, and to the underwriter(s), if any,
make the Company’s and the Guarantors’ representatives available for discussion
of such document and other customary due diligence matters, and include such
information in such document prior to the filing thereof as such selling Holders
or underwriter(s), if any, reasonably may request;

 

(vi)    make available at reasonable times for inspection by the Purchaser, the
managing underwriter(s), if any, participating in any disposition pursuant to
such Registration Statement and any attorney or accountant retained by the
Purchaser or any of the underwriter(s), all financial and other records and,
pertinent corporate documents of each of the Company and the Guarantors
reasonably requested by any such Persons and cause the Company’s and the
Guarantors’ officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in

 

10

--------------------------------------------------------------------------------


 

connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness and to
participate in meetings with investors to the extent reasonably requested by the
managing underwriter(s), if any;

 

(vii)   if requested by any selling Holders or the underwriter(s), if any, in
connection with such exchange or sale, promptly incorporate in any Registration
Statement or Prospectus, pursuant to a supplement or post-effective amendment if
necessary, such information as such selling Holders and underwriter(s), if any,
may reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Securities, information with respect to the principal amount of Transfer
Restricted Securities being sold to such underwriter(s), the purchase price
being paid therefor and any other terms of the offering of the Transfer
Restricted Securities to be sold in such offering; and make all required filings
of such Prospectus supplement or post-effective amendment as soon as practicable
after the Company is notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

 

(viii)  use its commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be rated with the
appropriate rating agencies, if so requested by the Holders of a majority in
aggregate principal amount of Securities covered thereby or the underwriter(s),
if any;

 

(ix)    furnish to each Purchaser, each selling Holder and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules (without documents incorporated by
reference therein or exhibits thereto, unless requested);

 

(x)     deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; each of the Company and the Guarantors hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

 

(xi)    enter into such customary agreements (including an underwriting
agreement), and make such customary representations and warranties, and take all
such other customary and appropriate actions in connection therewith in order to
expedite or facilitate the disposition of the Transfer Restricted Securities
pursuant to any Registration Statement contemplated by this Agreement, all to
such extent as may be reasonably requested by any Purchaser or by any Holder of
Transfer Restricted Securities or underwriter in connection with any sale or
resale pursuant to any Registration Statement contemplated by this Agreement;
and whether or not an underwriting agreement is entered into and whether or not
the registration is an Underwritten Registration, each of the Company and the
Guarantors shall:

 

11

--------------------------------------------------------------------------------


 

(A)          to the extent reasonably requested, furnish to each Purchaser, each
selling Holder and each underwriter, if any, in such substance and scope as they
may request and as are customarily made by issuers to underwriters in primary
underwritten offerings, upon the date of the Consummation of the Exchange Offer
or, if applicable, the effectiveness of the Shelf Registration Statement:

 

(1)           a certificate, dated the date of Consummation of the Exchange
Offer or the date of effectiveness of the Shelf Registration Statement, as the
case may be, signed by (y) the President or any Vice President and (z) a
principal financial or accounting officer of each of the Company and the
Guarantors, confirming, as of the date thereof, the matters set forth in
paragraphs (d), (e) and (f) of Section 6 of the Purchase Agreement and such
other matters as such parties may reasonably request;

 

(2)           in connection with an underwritten registration, obtain opinions
of counsel to the Company and the Guarantors and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the managing underwriters, if any, and the holders of a majority in principal
amount of the Transfer Restricted Securities being sold) addressed to each
selling Holder, Purchaser and the underwriters, if any, covering the matters
customarily covered in opinions requested in sales of securities or underwritten
offerings and such other matters as may be reasonably requested by such Holders,
the Purchaser and underwriters; and

 

(3)           a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 6(c) of the Purchase Agreement,
without exception;

 

(B)           set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and

 

(C)           deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(xi)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company or any of the Guarantors pursuant to
this Section 6(c)(xi), if any.

 

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Purchaser and the
underwriter(s), if any, and

 

12

--------------------------------------------------------------------------------


 

each selling Holder promptly and, if requested by such Persons, shall confirm
such advice in writing;

 

(xii)   prior to any public offering of Transfer Restricted Securities, use its
commercially reasonable efforts to cooperate with the selling Holders, the
underwriter(s), if any, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
state securities or blue sky laws of such jurisdictions as the selling Holders
or underwriter(s), if any, may reasonably request and do any and all other acts
or things necessary or advisable to enable the disposition in such jurisdictions
of the Transfer Restricted Securities covered by the Shelf Registration
Statement; provided, however, that none of the Company nor the Guarantors shall
be required to register or qualify as a foreign corporation where it is not then
so qualified or to take any action that would subject it to the service of
process in suits or to taxation, other than as to matters and transactions
relating to the Registration Statement, in any jurisdiction where it is not then
so subject;

 

(xiii)  shall issue, upon the request of any Holder of Initial Securities
covered by the Shelf Registration Statement, Exchange Securities having an
aggregate principal amount equal to the aggregate principal amount of Initial
Securities surrendered to the Company by such Holder in exchange therefor or
being sold by such Holder; such Exchange Securities to be registered in the name
of such Holder or in the name of the purchaser(s) of such Securities, as the
case may be; in return, the Initial Securities held by such Holder, if in
certificated form, shall be surrendered to the Company for cancellation;

 

(xiv)  cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends; and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders or the underwriter(s),
if any, may request at least two Business Days prior to any sale of Transfer
Restricted Securities made by such Holders or underwriter(s);

 

(xv)   use its commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;

 

(xvi)  if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the Purchaser of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of
circumstances under which they were made, not misleading;

 

13

--------------------------------------------------------------------------------


 

(xvii)   provide a CUSIP number for all Securities not later than the effective
date of the Registration Statement covering such Securities and provide the
Trustee under the Indenture with printed certificates for such Securities which
are in a form eligible for deposit with the Depository Trust Company and take
all other action necessary to ensure that all such Securities are eligible for
deposit with the Depository Trust Company;

 

(xviii)  cooperate and assist in any filings required to be made with FINRA and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;

 

(xix)   otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period beginning with the first month
of the Company’s first fiscal quarter commencing after the effective date of the
Registration Statement;

 

(xx)    cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its commercially reasonable efforts to
cause the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner;

 

(xxi)   cause all Securities covered by the Registration Statement to be listed
on each securities exchange or automated quotation system on which similar
securities issued by the Company are then listed if reasonably requested by the
Holders of a majority in aggregate principal amount of Initial Securities or the
managing underwriter(s), if any; and

 

(xxii)   provide promptly to each Holder upon request each document filed with
the Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act.

 

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of (i) the existence of any fact of the
kind described in Section 6(c)(iii)(D) hereof or (ii) the commencement of a
Suspension Period, such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until such Holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(xvi) hereof, or until it is advised in
writing (the “Advice”) by the Company that the use of the Prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated by reference in the Prospectus.  If so directed by the Company,
each Holder will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering

 

14

--------------------------------------------------------------------------------


 

such Transfer Restricted Securities that was current at the time of receipt of
such notice.  In the event the Company shall give any such notice, the time
period regarding the effectiveness of such Registration Statement set forth in
Section 3 or 4 hereof, as applicable, shall be extended by the number of days
during the period from and including the date of the giving of such notice
pursuant to Section 6(c)(iii)(D) hereof to and including the date when each
selling Holder covered by such Registration Statement shall have received the
copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xvi) hereof or shall have received the Advice; provided, however,
that no such extension shall be taken into account in determining whether
Additional Interest is due pursuant to Section 5 hereof or the amount of such
Additional Interest, it being agreed that the Company’s option to suspend use of
a Registration Statement pursuant to this paragraph, other than during a
Suspension Period, shall be treated as a Registration Default for purposes of
Section 5 hereof.

 

SECTION 7.           Registration Expenses.

 

(a)           All expenses incident to the Company’s and the Guarantor’s
performance of or compliance with this Agreement will be borne by the Company
and the Guarantors, jointly and severally], regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Purchaser or Holder
with FINRA (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by the rules and
regulations of FINRA)); (ii) all fees and expenses of compliance with federal
securities and state securities or blue sky laws; (iii) all expenses of printing
(including printing certificates for the Exchange Securities to be issued in the
Exchange Offer and printing of Prospectuses), messenger and delivery services
and telephone; (iv) all fees and disbursements of counsel for the Company, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the Company and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance).

 

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

 

(b)           In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company and the Guarantors,
jointly and severally, will reimburse the Purchaser and the Holders of Transfer
Restricted Securities being tendered in the Exchange Offer and/or resold
pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable and documented fees and
disbursements of not more than one counsel, who shall be Shumaker, Loop &
Kendrick, LLP or such other counsel as may be chosen by the Holders of a

 

15

--------------------------------------------------------------------------------


 

majority in principal amount of the Transfer Restricted Securities for whose
benefit such Registration Statement is being prepared.

 

SECTION 8.           Indemnification.

 

(a)           The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) each Holder and (ii) each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers and directors of any Holder or any controlling person (any
Person referred to in clause (i), (ii) or (iii) may hereinafter be referred to
as an “Indemnified Holder”), to the fullest extent lawful, from and against any
and all losses, claims, damages, liabilities, judgments, actions and expenses
(including, without limitation, and as incurred, reimbursement of all reasonable
costs of investigating, preparing, pursuing, settling, compromising, paying or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any Indemnified Holder), joint or several,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except insofar as such losses, claims, damages, liabilities or
expenses are caused by an untrue statement or omission or alleged untrue
statement or omission that is made in reliance upon and in conformity with
information relating to any of the Holders furnished in writing to the Company
by any of the Holders, its directors, officers or controlling persons or any
underwriter expressly for use therein.  This indemnity agreement shall be in
addition to any liability which the Company or any of the Guarantors may
otherwise have.

 

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement.  Such Indemnified Holder shall have the right to
employ its own counsel in any such action and the fees and expenses of such
counsel shall be paid, as incurred, by the Company and the Guarantors
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder).  The Company and the Guarantors
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for such Indemnified Holders, which
firm shall be designated by the Holders.  The Company and the Guarantors shall
be liable for any settlement of any such action or proceeding effected with the
Company’s and the Guarantors’ prior written consent, which consent shall not be
withheld unreasonably, and each of the Company and the Guarantors agrees to
indemnify and hold harmless any Indemnified Holder from and against

 

16

--------------------------------------------------------------------------------


 

any loss, claim, damage, liability or expense by reason of any settlement of any
action effected with the written consent of the Company and the Guarantors.  The
Company and the Guarantors shall not, without the prior written consent of each
Indemnified Holder, settle or compromise or consent to the entry of judgment in
or otherwise seek to terminate any pending or threatened action, claim,
litigation or proceeding in respect of which indemnification or contribution may
be sought hereunder (whether or not any Indemnified Holder is a party thereto),
unless such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnified Holder from all liability arising out
of such action, claim, litigation or proceeding and (ii) does not include any
statement as to or any findings of fault, culpability or failure to act by or on
behalf of any indemnified party..

 

(b)           Each Holder of Transfer Restricted Securities agrees, severally
and not jointly, to indemnify and hold harmless the Company, the Guarantors and
their respective directors, officers and employees of the Company and the
Guarantors who sign a Registration Statement, and any Person controlling (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) the Company or any of the Guarantors, and the respective officers,
directors, partners, employees, representatives and agents of each such Person,
to the same extent as the foregoing indemnity from the Company and the
Guarantors to each of the Indemnified Holders, but only with respect to claims
and actions based on information relating to such Holder furnished in writing by
such Holder expressly for use in any Registration Statement.  In case any action
or proceeding shall be brought against the Company, the Guarantors or its their
respective directors or officers or any such controlling person in respect of
which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Company and
the Guarantors, and the Company, the Guarantors, their respective directors and
officers and such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph.

 

(c)           If the indemnification provided for in this Section 8 is
unavailable to an indemnified party under Section 8(a) or (b) hereof (other than
by reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Company and
the Guarantors shall be deemed to be equal to the total gross proceeds to the
Company and the Guarantors from the Initial Placement), the amount of Additional
Interest which did not become payable as a result of the filing of the
Registration Statement resulting in such losses, claims, damages, liabilities,
judgments actions or expenses, and such Registration Statement, or if such
allocation is not permitted by applicable law, the relative fault of the Company
and the Guarantors, on the one hand, and the Indemnified Holders, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative fault of the Company on the one hand and
of the Indemnified Holder on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or any of

 

17

--------------------------------------------------------------------------------


 

the Guarantors, on the one hand, or the Indemnified Holders, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 8(a) hereof, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

 

The Company, the Guarantors and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 8, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the Initial
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.

 

SECTION 9.           Rule 144A.  Each of the Company and the Guarantors hereby
agrees with each Holder, for so long as any Transfer Restricted Securities
remain outstanding, to make available to any Holder or beneficial owner of
Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities from such Holder or
beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A under the Securities Act.

 

SECTION 10.         Participation in Underwritten Registrations.  No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

SECTION 11.         Miscellaneous.

 

(a)           Remedies.  Each of the Company and the Guarantors hereby agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it

 

18

--------------------------------------------------------------------------------


 

of the provisions of this Agreement and hereby agree to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

(b)           No Inconsistent Agreements.  Each of the Company and the
Guarantors will not on or after the date of this Agreement enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  The rights granted to the Holders hereunder do not in any
way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s or any of the Guarantors’ securities under any
agreement in effect on the date hereof.

 

(c)           Adjustments Affecting the Securities.  The Company will not take
any action, or permit any change to occur, with respect to the Securities that
would materially and adversely affect the ability of the Holders to Consummate
any Exchange Offer.

 

(d)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless the Company has (i) in the
case of Section 5 hereof and this Section 11(d)(i), obtained the written consent
of Holders of all outstanding Transfer Restricted Securities and (ii) in the
case of all other provisions hereof, obtained the written consent of Holders of
a majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates).  Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of any Purchaser
hereunder, the Company shall obtain the written consent of each such Purchaser
with respect to which such amendment, qualification, supplement, waiver, consent
or departure is to be effective.

 

(e)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

(i)      if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and

 

(ii)                  if to the Company:

 

 

Radiation Therapy Services

 

2270 Colonial Boulevard

 

Fort Meyers, Florida 33907

 

Telecopier No.: (239) 931-7380

 

Attention: Kerrin E. Gillespie

 

 

 

With a copy to:

 

19

--------------------------------------------------------------------------------


 

 

Kirkland & Ellis LLP

 

601 Lexington Avenue

 

New York, New York 10022

 

Telecopier No.: (212) 446-4900

 

Attention: Joshua N. Korff

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(f)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including, without limitation, and without the need for an express
assignment, subsequent Holders of Transfer Restricted Securities; provided,
however, that this Agreement shall not inure to the benefit of or be binding
upon a successor or assign of a Holder unless and to the extent such successor
or assign acquired Transfer Restricted Securities from such Holder.  Nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Transfer Restricted Securities in violation of the terms of the Purchase
Agreement or the Indenture.

 

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(h)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(i)            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

 

(j)            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer

 

20

--------------------------------------------------------------------------------


 

Restricted Securities.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

 

 

By:

/s/ Kerrin E. Gillespie

 

 

Name:

Kerrin E. Gillespie

 

 

Title:

Senior Vice President and Chief Financial Officer

 

22

--------------------------------------------------------------------------------


 

 

RADIATION THERAPY SERVICES HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Kerrin E. Gillespie

 

 

Name:

Kerrin E. Gillespie

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

21ST CENTURY ONCOLOGY OF ALABAMA, LLC

 

ARIZONA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

CALIFORNIA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

21ST CENTURY ONCOLOGY OF JACKSONVILLE, LLC

 

DEVOTO CONSTRUCTION OF SOUTHWEST FLORIDA, INC.

 

RADIATION THERAPY SERVICES INTERNATIONAL, INC.

 

21ST CENTURY ONCOLOGY MANAGEMENT SERVICES, INC.

 

JACKSONVILLE RADIATION THERAPY SERVICES, LLC

 

FINANCIAL SERVICES OF SOUTHWEST FLORIDA, LLC

 

21ST CENTURY ONCOLOGY, LLC

 

21ST CENTURY ONCOLOGY OF HARFORD COUNTY MARYLAND, LLC

 

BERLIN RADIATION THERAPY TREATMENT CENTER, LLC

 

21ST CENTURY ONCOLOGY OF PRINCE GEORGES COUNTY, MARYLAND, LLC

 

MARYLAND RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

AMERICAN CONSOLIDATED TECHNOLOGIES, LLC

 

MICHIGAN RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEVADA RADIATION THERAPY MANAGEMENT SERVICES, INCORPORATED

 

21ST CENTURY ONCOLOGY OF NEW JERSEY, INC.

 

NEW YORK RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

NORTH CAROLINA RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

21ST CENTURY ONCOLOGY OF SOUTH CAROLINA, LLC

 

WEST VIRGINIA RADIATION THERAPY SERVICES, INC.

 

 

 

 

 

By:

/s/ Kerrin E. Gillespie

 

Name:

Kerrin E. Gillespie

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

21ST CENTURY ONCOLOGY OF PENNSYLVANIA, INC.

 

GETTYSBURG RADIATION, LLC

 

CAROLINA RADIATION AND CANCER TREATMENT CENTER, LLC

 

RADIATION THERAPY SCHOOL FOR RADIATION THERAPY TECHNOLOGY, INC.,

 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC

 

DERM-RAD INVESTMENT COMPANY, LLC

 

 

 

 

 

By:

/s/ Kerrin E. Gillespie

 

Name:

Kerrin E. Gillespie

 

Title:

Vice President

 

 

 

 

 

 

 

21ST CENTURY ONCOLOGY OF KENTUCKY, LLC, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Kerrin E. Gillespie

 

Name:

Kerrin E. Gillespie

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

 

PURCHASER:

 

 

 

 

 

/s/ Bernardo Dosoretz

 

Bernardo Dosoretz

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

GUARANTORS

 

21st Century Oncology of Alabama, LLC, an Alabama limited liability company

 

Arizona Radiation Therapy Management Services, Inc., an Arizona corporation

 

California Radiation Therapy Management Services, Inc., a California corporation

 

21st Century Oncology of Jacksonville, Inc., a Florida corporation

 

Devoto Construction of Southwest Florida, Inc., a Florida corporation

 

Radiation Therapy Services International, Inc., a Florida corporation

 

21st Century Oncology Management Services, Inc., a Florida corporation

 

Jacksonville Radiation Therapy Services, Inc., a Florida corporation

 

Financial Services of Southwest Florida, LLC, a Florida limited liability
company

 

21st Century Oncology, LLC, a Florida limited liability company

 

21st Century Oncology of Harford County Maryland, LLC, a Maryland limited
liability company

 

Berlin Radiation Therapy Treatment Center, LLC, a Maryland limited liability
company

 

21st Century Oncology of Prince Georges County, Maryland, LLC, a Maryland
limited liability company

 

Maryland Radiation Therapy Management Services, LLC, a Maryland limited
liability company

 

American Consolidated Technologies, LLC, a Michigan limited liability company

 

Michigan Radiation Therapy Management Services, Inc., a Michigan corporation

 

Nevada Radiation Therapy Management Services, Incorporated, a Nevada corporation

 

21st Century Oncology of New Jersey, Inc., a New Jersey corporation

 

New York Radiation Therapy Management Services, Inc., a New York corporation

 

North Carolina Radiation Therapy Management Services, LLC, a North Carolina
limited liability company

 

--------------------------------------------------------------------------------


 

21st Century Oncology of South Carolina, LLC, a South Carolina limited liability
company

 

West Virginia Radiation Therapy Services, Inc., a West Virginia corporation

 

Radiation Therapy Services Holdings, Inc., a Delaware corporation

 

21st Century Oncology Of Pennsylvania, Inc., a Pennsylvania corporation

 

Gettysburg Radiation, LLC, a Pennsylvania limited liability company

 

Carolina Radiation And Cancer Treatment Center, Inc., a North Carolina
corporation

 

Radiation Therapy School For Radiation Therapy Technology, Inc., a Florida
corporation

 

New England Radiation Therapy Management Services, Inc, a Massachusetts
corporation

 

Derm-Rad Investment Company, LLC, a Florida limited liability company

 

21st Century Oncology Of Kentucky, LLC, a Kentucky limited liability company

 

2

--------------------------------------------------------------------------------